United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1220
Issued: December 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2011 appellant filed a timely appeal of a January 10, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying her traumatic injury claim
and a March 14, 2011 nonmerit decision. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the
merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a back injury in the performance of duty on October 28, 2010, as alleged; (2) whether
OWCP properly denied appellant’s claim for continuation of pay; and (3) whether OWCP’s
Branch of Hearings and Review properly denied appellant’s request for an oral hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 9, 2010 appellant, then a 58-year-old health technician, filed a traumatic
injury claim alleging that on October 28, 2010 she was changing beds in the performance of duty
and injured her back. The employing establishment controverted her claim noting that the injury
was not reported within 30 days following the incident and that she provided different stories of
what happened.
In a letter dated December 15, 2010, OWCP requested additional factual and medical
information in support of appellant’s claim. Appellant submitted a report dated December 16,
2010 from a Dr. Amarjit Singh noting that appellant reported an injury on October 28, 2010. She
stopped work on October 30, 2010 and stated that she experienced pain all over her body.
Dr. Singh diagnosed generalized pain and low back pain and advised that appellant could return
to work with restrictions. He stated that appellant experienced pain all over her body after she
lifted a bundle of two sheets, a comforter, two blankets and bed pan and put the objects in a
hamper and twisted her body at work on October 28, 2010. Appellant felt she had lost her
strength and that her condition was akin to having been struck from behind. Dr. Singh noted that
she had a prior history of back pain in 2007 and on October 6, 2010. He found mild diffuse
tenderness in the neck, back, shoulders and legs. Dr. Singh found that appellant had a slow gait
and was occasionally antalgic on the right. He stated, “I do not think that the patient’s
complaints of pain all over her body is related to the injury as described by her.” Dr. Singh did
find that her activity could have resulted in low back pain and recommended that the claim be
accepted only for the lower back.
On November 8, 2010 Dr. Singh repeated appellant’s history of injury and diagnosed
generalized pain and low back pain. He found that appellant could return to work with
restrictions. In a note dated December 13, 2010, Dr. Singh reported appellant’s statements of
continuing low back pain radiating to the thighs with no abatement. On examination he found
mild diffuse tenderness and mildly limited range of motion with poor effort. Dr. Singh again
diagnosed low back pain and generalized pain. He recommended diagnostic testing. Dr. Singh
repeated his findings and conclusions on December 15, 2010.
By decisions dated January 10, 2011, OWCP denied appellant’s claim finding that she
had not submitted sufficient medical evidence to establish a traumatic injury as a result of her
accepted employment incident. It also denied her claim for continuation of pay by a decision of
the same date noting that appellant did not report her traumatic injury on a form approved by
OWCP within 30 days following the injury.
Appellant requested an oral hearing on February 16, 2011. By decision dated March 14,
2011, OWCP’s Branch of Hearings and Review denied appellant’s hearing request as untimely
filed. OWCP considered appellant’s request and determined that her case could equally well be
addressed by requesting reconsideration and submitting new evidence.
LEGAL PRECEDENT -- ISSUE 1
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been

2

established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.2 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.3 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested and the medical rationale expressed in support of the physician’s opinion.4
ANALYSIS -- ISSUE 1
Appellant filed a claim alleging that she injured her back changing a bed in the
performance of duty. She submitted a series of medical reports from Dr. Singh diagnosing low
back pain and generalized pain. Dr. Singh stated that, while he believed that appellant’s back
pain was due to her accepted employment incident, he did not believe that the generalized pain
was due to the incident.
The Board finds that appellant has submitted sufficient factual evidence to establish that
the incident occurred as alleged; but Dr. Singh did not provide a firm medical diagnosis of any
back condition resulting from the employment incident. The Board has held that the general
diagnosis of “pain” does not constitute the basis for payment of compensation.5 Dr. Singh noted
only general pain and low back pain resulting from the employment incident. His reports are not
sufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

4

James Mack, 43 ECAB 321 (1991).

5

Robert Broome, 55 ECAB 339 (2004).

3

LEGAL PRECEDENT -- ISSUE 2
Section 8118 of FECA6 provides for payment of continuation of pay, not to exceed 45
days, to an employee “who has filed a claim for a period of wage loss due to a traumatic injury
with her immediate superior on a form approved by the Secretary of Labor within the time
specified in section 8122(a)(2) of this title.” This latter section provides that “written notice of
injury” shall be given within 30 days.
ANALYSIS -- ISSUE 2
In the instant case, appellant filed her notice of injury on December 8, 2010 alleging an
injury on October 28, 2010. The date of filing is more than 30 days after her employment
incident. There is no provision under FECA for excusing an employee’s failure to file a claim
for continuation of pay within 30 days of the employment injury.7 Therefore, OWCP properly
found that appellant was not entitled to continuation of pay.
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b) of FECA,8 concerning a claimant’s entitlement to a hearing before an
OWCP representative, states: “Before review under section 8128(a) of this title, a claimant ...
not satisfied with a decision of the Secretary ... is entitled, on request made within 30 days after
the date of issuance of the decision, to a hearing on [her] claim before a representative of the
Secretary.”9
The Board has held that section 8124(b)(1) is “unequivocal” in setting forth the time
limitation for requesting hearings. A claimant is entitled to a hearing as a matter of right only if
the request is filed within the requisite 30 days.10 Even where the hearing request is not timely
filed, OWCP may within its discretion, grant a hearing and must exercise this discretion.11
ANALYSIS -- ISSUE 3
In the instant case, OWCP’s Branch of Hearings and Review properly determined that
appellant’s February 16, 2011 request for a hearing was not timely filed as it was made more
than 30 days after the issuance of OWCP’s January 10, 2011 decision. OWCP, therefore,
properly denied appellant’s hearing as a matter of right.

6

5 U.S.C. § 8118.

7

Dodge Osborne, 44 ECAB 849, 855 (1993).

8

5 U.S.C. §§ 8101-8193.

9

Id. at § 8124(b)(1).

10

Tammy J. Kenow, 44 ECAB 619 (1993).

11

Id.

4

OWCP then proceeded to exercise its discretion, in accordance with Board precedent, to
determine whether to grant a hearing in this case. It determined that a hearing was not necessary
as the issue in the case was medical and could be resolved through the submission of medical
evidence in the reconsideration process. Therefore, OWCP properly denied appellant’s request
for a hearing as untimely and properly exercised its discretion in determining to deny appellant’s
request for a hearing as she had other review options available.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establishing a
traumatic injury sustained in the performance of duty on October 28, 2010. The Board further
finds that OWCP properly determined that appellant was not entitled to continuation of pay or an
oral hearing as these requests were untimely filed.
ORDER
IT IS HEREBY ORDERED THAT the March 14 and January 10, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 9, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

